Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.417 Filed 03/22/21 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RANDLE GRIFFIN,                    Civil Action No.: 18-10359
                                   Honorable Denise Page Hood
                 Plaintiff,        Magistrate Judge Elizabeth A. Stafford

v.

B. HOFFMAN, et al.

              Defendants.
__________________________________/

            ORDER RESOLVING ECF NOS. 52, 53, 54, 62, 66

      Plaintiff Randle Griffin, a pro se prisoner, sues Defendants Hoffman,

Geyer, and Gates, former employees of Trinity Services Group, Inc., a

contractor formerly providing food service to the Michigan Department of

Corrections (MDOC) at its St. Louis Correctional Facility. ECF No. 1; ECF

No. 27; ECF No. 32. Griffin asserts that defendants violated his First

Amendments rights by conspiring to terminate him from his prison food

service job in retaliation for the grievance he filed against Hoffman. ECF

No. 1. The Honorable Denise Page Hood referred this matter to the

undersigned to resolve all pretrial matters under 28 U.S.C. § 636(b). ECF

No. 58.
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.418 Filed 03/22/21 Page 2 of 11




      In July 2020,1 Griffin filed two discovery motions; one for leave to take

written deposition and another to serve subpoenas on non-parties for

production of documents. ECF No. 53; ECF No. 54. Along with

responding to Griffin’s motions, defendants moved to quash Griffin’s motion

for leave to take written deposition. ECF No. 52.

      The initial case management order required discovery to be

completed by August 4, 2020, and dispositive motions to be filed by

September 4, 2020. ECF No. 37. But the Court stayed those deadlines

until the pending discovery motions were resolved. ECF No. 61. Soon

after, Griffin moved “to withdraw plaintiff’s subpoena to depose non-party

witness Ms. Allen.” ECF No. 62. In October 2020, Griffin also moved to

compel discovery. ECF No. 66. Briefing on these motions is complete.

ECF No. 52; ECF No. 57; ECF No. 59; ECF No. 63; ECF No. 64; ECF No.

65; ECF No. 68; ECF No. 69.

      The Court resolves these motions below.




1
 Griffin’s motions are dated July 9, 2020, but they were not docketed until
July 29, 2020 due to the global pandemic. ECF No. 53; ECF No. 54.
                                      2
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.419 Filed 03/22/21 Page 3 of 11




    I.      Motion for Leave to Take Written Deposition ECF No. 53;
            Motion to Quash and Response to Motion for
            Leave to Take Written Deposition ECF No. 52;
            Motion to Withdraw Plaintiff’s Subpoena to
            Depose Non-Party Witness ECF No. 62


          Griffin moved for leave to depose a non-party MDOC employee, Ms.

Allen. ECF No. 53. Defendants opposed Griffin’s motion and moved to

quash the subpoena. ECF No. 52. Griffin then moved to withdraw his

motion, stating he no longer sought leave from the Court to depose Ms.

Allen.2 ECF No. 62. Since Griffin no longer seeks to depose Ms. Allen,

defendants’ motion to quash, ECF No. 52, is DENIED as moot.



    II.     Motion for Service of Subpoenas for Production of
            Documents and Video Footage ECF No. 54


          Griffin moves the Court to order the U.S. Marshal to serve a

subpoena on non-party MDOC Director, Heidi Washington.3 ECF No. 54.

Defendants oppose Griffin’s motion because the subpoena, dated July 9,

2020, could not be served, complied with, or enforced before the discovery


2
  In this motion, Griffin also reiterated requests for relief he sought in other
motions pending. ECF No. 62.
3
  Griffin included the subpoena directed to Ms. Allen in this motion. But as
noted, he withdrew his request to depose Ms. Allen.
                                         3
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.420 Filed 03/22/21 Page 4 of 11




cut-off date of August 4, 2020. ECF No. 64, PageID.354. Defendants also

argue that an order requiring the U.S. Marshals Service to serve the

subpoena is not required under Federal Rule of Civil Procedure 45. ECF

No. 64, PageID.354. The Court disagrees and will order the U.S. Marshals

Service to serve the subpoena on Ms. Washington.

      Griffin moved to direct service of the subpoena just under a month

before the close of discovery. ECF No. 54. The subpoena allowed three

weeks to comply by producing the request documents and video footage.

Id., PageID.315. Theoretically, the subpoena could have been satisfied by

the original discovery cut-off date. But the Court stayed the August 4, 2020

discovery cut-off date pending the resolution of the pending motions.

Either way, and particularly under the extenuating circumstances of a

global pandemic, Griffin’s subpoena should not be quashed as untimely.

      Rule 45(b)(1) dictates that “serving a subpoena requires delivering a

copy to the named person.” Courts are split on whether this language

requires personal service. See Oceanfirst Bank v. Hartford Fire Ins. Co.,

794 F. Supp. 2d 752, 753-754 (E.D. Mich. 2011) (collecting cases). The

Sixth Circuit has not conclusively decided whether Rule 45 mandates

personal service, but it appears that the consensus within this district is “to

allow service of a subpoena by alternate once the party seeking evidence


                                       4
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.421 Filed 03/22/21 Page 5 of 11




demonstrates an inability to effectuate service after a diligent effort.” Id.

(emphasis added). In other words, personal service of the subpoena must

be attempted before alternate means may be implemented.

          In prisoner cases, courts have held that the U.S. Marshals Service

has a duty to serve a subpoena duces tecum under 28 U.S.C. § 1915(d).

See Hazelwood v. Webb, 2007 WL 2815583, at *4 (W.D. Ky., Sept. 26,

2007) (“[A]n indigent plaintiff need not tender any witness or mileage fee

with a subpoena duces tecum in order to trigger the U.S. Marshals’ duty to

serve the subpoena duces tecum.”). Thus, Griffin has a right to have the

Marshals Service serve his subpoena. The Court GRANTS IN PART

Griffin’s motion for service of subpoenas for production of documents and

video footage. ECF No. 54. Because Griffin is incarcerated and to save

time, the Court will reissue the subpoena directed to Heidi Washington, and

direct the U.S. Marshals Service to personally serve it upon Ms.

Washington at the MDOC.


   III.     Motion to Compel ECF No. 66


          Finally, Griffin moves to compel production of phone records, faxes,

letters, text messages, email messages, and other forms of electronic

communications generated between the defendants from October 2017 to


                                         5
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.422 Filed 03/22/21 Page 6 of 11




present and which mention Griffin or this case. ECF No. 66, PageID.396.

He argues that defendants waived any objection to his request for these

records by failing to raise them within the 30 days permitted under Federal

Rule of Civil Procedure 34(b)(2). Griffin asserts that he served his

amended request for production of documents on May 18, 2020. Id.,

PageID.380. He maintains that he never received a copy of defendants’

responses, including their objections, which they claim to have served on

Griffin on June 30, 2020. ECF No. 66, PageID.382. But even if defendants

did serve those objections on Griffin on June 30, they did not do so within

the 30-day period under Rule 34(b)(2). Defendants do not address their

tardiness, yet they argue that they did not waive any objections. ECF No.

68, PageID.406.

      “As a general rule, failure to object to discovery requests within the

thirty days provided by Rules 33 and 34 constitute a waiver of any

objection.” Carfagno v. Jackson Nat’l Life Ins. Co., 2001 WL 34059032, at

*1 (W.D. Mich. Feb. 13, 2001). The court in Carfagno reasoned:

      If the time limits set forth in the discovery rules are to have any
      meaning, waiver is a necessary consequence of dilatory
      action…[a]ny other result would completely frustrate the time
      limits contained in the Federal Rules and give license to
      litigants to ignore time limits for discovery without any adverse
      consequences.

Id. But courts must determine whether waiver is equitable before finding a
                                       6
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.423 Filed 03/22/21 Page 7 of 11




party’s tardy objections waived. Caldwell v. 9173-7999 Québec, Inc., 2019

WL 6907349, at *2 (E.D. Mich. Dec. 19, 2019). They “should ‘examine the

circumstances of each case, including the reason for tardy compliance,

prejudice to the opposing party, and the facial propriety of the discovery

requests.’” Id. (quoting Carfagno, 2001 WL 34059032, at *1).

      Like the defendants in Caldwell, defendants here have not explained

the delay in asserting their objections. Id. They do not recognize that they

responded nearly two weeks after the Federal Rule’s 30-day deadline, nor

do they offer any factual or legal support for their bald contention that they

never waived their objections. These circumstances do not excuse

defendants’ tardy objections. See id.

      As to prejudice, although the defendants’ delay was not long, it was

still significant here because discovery was then scheduled to close on

August 4, 2020. See id. (“[S]ome degree of prejudice is inherent in any

significant delay of information that might lead to further relevant

discovery.”). With just under seven weeks left to pursue further discovery,

the loss of two weeks cannot be discounted as inconsequential.

      In assessing the facial propriety of a discovery request, “courts have

an independent duty . . . to confirm the request is relevant to the subject

matter involved in the action.” Id. (internal quotation omitted). Based on


                                       7
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.424 Filed 03/22/21 Page 8 of 11




Griffin’s allegations that defendants conspired to terminate him from his

high-paying food-service prison job in retaliation for filing a grievance

against Hoffman, the request for communications between the defendants

about Griffin is certainly relevant.

      Aside from defendants’ conclusory assertion that their

communications about Griffin are “wholly irrelevant,” defendants’ objection

to producing the requested material seems to be that defendants’ former

employer does not possess or control defendants’ phone, text or email

records. ECF No. 68, PageID.405. This protest misses the mark. Griffin is

not seeking these records from defendants’ former employer, which is not a

party to this action; he is requesting them directly from the individual

defendants. Parties must produce responsive documents or electronically

stored information (ESI) in their “possession, custody or control.” Rule

34(a). “[F]ederal courts have consistently held that documents are deemed

to be within the possession, custody or control for purposes of Rule 34 if

the party has actual possession, custody or control, or has the legal right to

obtain the documents on demand.” In re Bankers Trust Co., 61 F.3d 465,

469 (6th Cir. 1995) (internal quotation marks omitted) (emphasis in

original). Thus, defendants must produce the responsive ESI in their actual

possession or that they could obtain from their mobile phone and internet


                                       8
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.425 Filed 03/22/21 Page 9 of 11




service providers. See Hayse v. City of Melvindale, 2018 WL 3655138, at

*7 (E.D. Mich. Aug. 2, 2018). Because records of telephone calls would

not show whether Griffin was the subject of the call, the request for those

records is not proportional to the needs of the case. But the rest of Griffin’s

disputed request for production is facially valid and defendants have

waived any objection to it.

      Defendants also argue that Griffin’s motion to compel should be

denied as untimely because he did not file it within 14 days of notice of the

discovery dispute, as required by the Court’s Case Management Order.

ECF No. 37. But Griffin asserts in his motion that he never received

defendants’ tardy objections to his requests. ECF No. 66. He says that,

based on conversations with defendants’ prior counsel, he also believed

that further responsive production would be provided until he received the

September 25, 2020 letter from defendants’ new counsel, which definitively

stated that no other documentation would be produced. ECF No. 66,

PageID.380-381, 387. That letter provided Griffin with notice of the dispute

over his discovery request, and he moved to compel 12 days later. ECF

No. 66, PageID.385-387. The Court finds that under the circumstances,

particularly that defendants substituted their counsel during the parties’

discussions about these discovery requests, Griffin’s motion to compel was


                                       9
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.426 Filed 03/22/21 Page 10 of 11




timely under the case management order. ECF No. 37.

      Thus, the Court GRANTS IN PART Griffin’s motion to compel, ECF

No. 66; the faxes, letters, text messages, email messages and other forms

of electronic communications generated between the defendants from

October 2017 to present and which mention Griffin or this case must be

produced to Griffin.

      In summary and for the reasons discussed, Griffin’s motion for leave

to take written deposition, ECF No. 53, was withdrawn by ECF No. 62, and

defendants’ motion to quash the subpoena for that deposition, ECF No. 52,

is DENIED as moot. Griffin’s motion for service of subpoenas on non-party

witnesses, ECF No. 54, is GRANTED IN PART.4 Griffin’s motion to

compel, ECF No. 66, is GRANTED IN PART.

      IT IS SO ORDERED.


Dated: March 22, 2021                     s/ Elizabeth A. Stafford
Detroit, Michigan                         ELIZABETH A. STAFFORD
                                          United States Magistrate Judge




4
 The Court will issue a separate order directing the Marshal Service to
serve the subpoena.
                                     10
Case 2:18-cv-10359-DPH-EAS ECF No. 72, PageID.427 Filed 03/22/21 Page 11 of 11




               NOTICE TO PARTIES ABOUT OBJECTIONS

      Within 14 days of being served with this order, any party may file

objections with the assigned district judge. Fed. R. Civ. P. 72(a). The

district judge may sustain an objection only if the order is clearly erroneous

or contrary to law. 28 U.S.C. § 636. “When an objection is filed to a

magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the

magistrate judge or a district judge.” E.D. Mich. LR 72.2.

                        CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s ECF
System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 22, 2021.

                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                      11
